Memorandum. The orders appealed from should be affirmed. The several arguments advanced by the defendants have been examined and found to be without substance. With respect to the attack on section 744 (subd. [b]) of the. Family Court Act, it is sufficient to note our recent decision in Matter of Samuel W. (24 N Y 2d 196), in which it was held that due process does not require that acts charged against a juvenile delinquent be established by proof beyond a reasonable doubt.
Judges Scileppi, Bergan, Breitel and Jasen concur, Chief Judge Fuld and Judge - Burke under constraint of Matter of Samuel W. (24 N Y 2d 196); Judge Keating taking no part.
In each case: Order affirmed in a memorandum.